


Exhibit 10.5(a)
PLEXUS CORP.
Annual Board of Directors and Committee Compensation
BOARD MEMBERS AND BOARD LEADERSHIP
Board Member Retainer (all directors)                            $ 65,000.00 USD
Lead Director Fee                                        $ 20,000.00 USD
COMMITTEE MEMBERS
AUDIT COMMITTEE
COMPENSATION & LEADERSHIP DEVELOPMENT COMMITTEE (“COMPENSATION COMMITTEE”)
NOMINATING & CORPORATE GOVERNANCE COMMITTEE (“NOMINATING COMMITTEE”)


Audit Committee Chairperson Retainer            $ 15,000.00 USD
Audit Committee Member Retainer                $ 12,000.00 USD
Compensation Committee Chairperson Retainer         $ 12,500.00 USD
Compensation Committee Member Retainer            $ 9,000.00 USD
Nominating Committee Chairperson Retainer        $ 10,000.00 USD
Nominating Committee Member Retainer            $ 5,250.00 USD
DIRECTOR EQUITY COMPENSATION
Board members will receive equity compensation as approved and in accordance
with Plexus' equity compensation plans. Equity compensation awarded to Plexus
directors is disclosed in Plexus’ proxy statement for its annual meeting of
shareholders.
EDUCATIONAL EXPENSE REIMBURSEMENT
Plexus will reimburse each director for the out-of-pocket cost associated with
one educational seminar per year that is designed to educate directors on their
obligations as directors, best practices in corporate governance, or the skills
necessary to be more effective directors. Approved educational expenses will be
reported to the Nominating Committee bi-annually.
TRAVEL EXPENSE REIMBURSEMENT
All directors will receive reimbursement for reasonable out-of-pocket travel
expenses (e.g. airfare, hotel, rental car and meals) incurred in connection with
meetings and educational seminars upon providing receipts.
RETAINER AND REIMBURSEMENT POLICY
All retainers and expense reimbursements are typically paid by Plexus quarterly
at the time of quarterly Board meetings.


